                         Case 7:20-cv-00003 Document 11 Filed 01/07/20 Page 1 of 2
                                                                                            CLOSED,PROSE
                                       U.S. District Court
                           District of New Jersey [LIVE] (Trenton)
                   CIVIL DOCKET FOR CASE #: 3:19−cv−19580−BRM−LHG

SHAH v. LUXE ENERGY LLC et al                                Date Filed: 10/30/2019
Assigned to: Judge Brian R. Martinotti                       Date Terminated: 01/06/2020
Referred to: Magistrate Judge Lois H. Goodman                Jury Demand: Both
Cause: 28:1332 Diversity−Breach of Contract                  Nature of Suit: 290 Real Property: Other
                                                             Jurisdiction: Diversity
Plaintiff
PETER SHAH                                      represented by PETER SHAH
                                                               132 MONTFORT DRIVE
                                                               BELLE MEAD, NJ 08502
                                                               908−432−5030
                                                               PRO SE


V.
Defendant
LUXE ENERGY LLC                                 represented by JONATHAN M. KORN
                                                               BLANK ROME, LLP
                                                               300 CARNEGIE CENTER, SUITE 220
                                                               PRINCETON, NJ 08540
                                                               (609) 750−7707
                                                               Fax: (609) 897−7395
                                                               Email: korn@blankrome.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
GRAY SURFACE SPECIALITIES &                     represented by PATRICK M. COYNE
CONSULTING LLC                                                 TERKOWITZ & HERMESMANN
                                                               400 Atrium Drive, Fifth Floor
                                                               Somerset, NJ 08875
                                                               (732) 805−2800
                                                               Fax: (732) 805−2850
                                                               Email: pcoyne@hanover.com
                                                               ATTORNEY TO BE NOTICED

Cross Claimant
GRAY SURFACE SPECIALITIES &                     represented by PATRICK M. COYNE
CONSULTING LLC                                                 (See above for address)
                                                               ATTORNEY TO BE NOTICED


V.
Cross Defendant
                  Case 7:20-cv-00003 Document 11 Filed 01/07/20 Page 2 of 2
LUXE ENERGY LLC                                    represented by JONATHAN M. KORN
                                                                  (See above for address)
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED


Date Filed         #        Docket Text

10/30/2019             Ï1   COMPLAINT against GRAY SURFACE SPECIALITIES & CONSULTING LLC,
                            LUXE ENERGY LLC ( Filing and Admin fee $ 400 receipt number TRE107080) with
                            JURY DEMAND, filed by PETER SHAH. (Attachments: # 1 Civil Cover Sheet, # 2
                            Certified Statement for Complaint, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6
                            Envelope)(mg) (Entered: 10/31/2019)

10/30/2019             Ï2   SUMMONS ISSUED as to GRAY SURFACE SPECIALITIES & CONSULTING
                            LLC, LUXE ENERGY LLC. Attached is the official court Summons, please fill out
                            Defendant and Plaintiffs attorney information and serve. (mg) (Entered: 10/31/2019)

11/07/2019             Ï3   CERTIFICATE OF SERVICE as to Luxe Energy LLC by PETER SHAH.
                            (Attachments: # 1 Envelope)(jem) (Entered: 11/07/2019)

12/06/2019             Ï4   ANSWER to Complaint with JURY DEMAND , CROSSCLAIM against LUXE
                            ENERGY LLC by GRAY SURFACE SPECIALITIES & CONSULTING LLC.
                            (Attachments: # 1 Certification Certification of Service)(COYNE, PATRICK)
                            (Entered: 12/06/2019)

12/12/2019             Ï5   Corporate Disclosure Statement by GRAY SURFACE SPECIALITIES &
                            CONSULTING LLC. (COYNE, PATRICK) (Entered: 12/12/2019)

12/13/2019             Ï6   NOTICE of Appearance by JONATHAN M. KORN on behalf of LUXE ENERGY
                            LLC (KORN, JONATHAN) (Entered: 12/13/2019)

12/17/2019             Ï7   MOTION to Dismiss for Lack of Jurisdiction and Improper Venue by LUXE
                            ENERGY LLC. Responses due by 1/7/2020 (Attachments: # 1 Brief, # 2 Declaration
                            of Jonathan M. Korn, Esquire, # 3 Declaration of Sam Patranella, # 4 Text of Proposed
                            Order)(KORN, JONATHAN) (Entered: 12/17/2019)

12/17/2019             Ï    Set Deadlines as to 7 MOTION to Dismiss for Lack of Jurisdiction and Improper
                            Venue. Motion set for 1/21/2020 before Judge Brian R. Martinotti. Unless otherwise
                            directed by the Court, this motion will be decided on the papers and no appearances
                            are required. Note that this is an automatically generated message from the Clerk`s
                            Office and does not supersede any previous or subsequent orders from the Court. (abr)
                            (Entered: 12/17/2019)

01/02/2020             Ï8   AFFIDAVIT in Opposition re 7 MOTION to Dismiss for Lack of Jurisdiction and
                            Improper Venue by PETER SHAH. (Attachments: # 1 Certificate of Service, # 2
                            Envelope)(jem) (Entered: 01/03/2020)

01/06/2020             Ï9   Letter from Jonathan M. Korn, Esquire re 7 MOTION to Dismiss for Lack of
                            Jurisdiction and Improper Venue. (KORN, JONATHAN) (Entered: 01/06/2020)

01/06/2020          Ï 10    Order transferring case to District of United states District Court for the Western
                            District of Texas, Midland Division;, ORDER OF DISMISSAL Signed by Judge Brian
                            R. Martinotti on 1/6/2020. (abr) (Entered: 01/06/2020)
